Citation Nr: 1452697	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to August 2000, from March 2002 to August 2002, and from August 2008 to September 2009, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in January 2014 the Veteran submitted notices of disagreement with the initial ratings assigned for grants of service connection        for onychomycosis and tinea corporis, left and right knee disabilities, and a thoracolumbar spine disability, and with the denials of service connection for bilateral hearing loss and tinnitus.  A statement of the case has not yet been issued with respect to those claims.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO is actively working the appeals via the electronic VBMS file.  As the Veteran's claims file is totally electronic, it permits multiple VA entities to process different claims simultaneously.  Infusing Board action into appeals that are actively being processed at the RO and are not ripe for appellate review by the Board would only serve to complicate actions for the RO and delay action on the current appeal before the Board.  As such, no action will be taken by the Board at this time, and the issues presently in appellate status before the RO will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran indicated during his October 2014 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of the issue of entitlement   to service connection for Type II diabetes mellitus.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to service connection for Type II diabetes mellitus have been met.  38 C.F.R. § 20.204 (2014).

As the claim for service connection for Type II diabetes mellitus has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for Type II diabetes mellitus, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2014).


ORDER

The appeal on the issue of entitlement to service connection for Type II diabetes mellitus is dismissed.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for hypertension.

VA treatment records show that the Veteran was first diagnosed with hypertension on or around August 2004, when "diabetes mellitus Type II complicated with hypertension and dyslipidemia" was documented.  However, service treatment records predating that diagnosis include elevated blood pressure readings.

The Veteran's August 1988 induction examination for his initial period of active duty service documented blood pressure of 100/78, and he denied a history of high blood pressure.  However, higher readings, including multiple systolic readings over 140 and a reading of 188/86 in June 1998, were subsequently documented during that period of service.  On his separation report of medical history in April 2000, the Veteran again denied a history of high blood pressure.  A reading was not taken at that time, but a February 2000 reading taken in connection with dental treatment was 140/77.  The Veteran again entered active duty service in March 2002, and a February 2002 pre-deployment examination documented blood pressure of 137/78.  The examiner did not note hypertension or high blood pressure in his report.  However, the Veteran's service personnel records include an October 2002 letter regarding enrollment in the military health benefit program that states he had already been informed of high blood pressure at least twice.

Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise related to service.  In rendering the opinion, the examiner should discuss the significance of any elevated blood pressure readings during the Veteran's periods of active duty service.  The rationale for any opinion expressed should be set forth.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


